Citation Nr: 1208272	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-42 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Due to the Veteran's place of residence, the RO in Boston, Massachusetts, subsequently assumed jurisdiction.  

In January 2012, the Veteran testified at a Board video conference personal hearing from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing was made and was associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of an increased rating for posttraumatic headaches on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  

The Veteran essentially contends that, for the entire increased rating period under appeal, his post-concussive headaches have been manifested by symptomatology more severe than contemplated than the 10 percent rating currently assigned under 38 C.F.R. § 4.124a (West 2002 & Supp. 2011), Diagnostic Code 8045 (2011).  Specifically, the Veteran states that the headaches cause photosensitivity, blurred vision, and the need to take frequent breaks at work.  

In the December 2008 VA medical examination report, the Veteran stated that he would have headaches three or four times per week.  At the January 2012 Board personal hearing, the Veteran testified that his headaches have increased in severity since the most recent December 2008 VA medical examination.  At the January 2012 Board personal hearing, the Veteran testified that he would get up to four headaches per week during work hours, with additional headaches at home.  

In support of his claim for increase, the Veteran also submitted evidence in support of his claim, including a January 2012 letter from his wife.  In this letter, the Veteran's wife wrote that the Veteran would have migraine headaches several times per week that would require him to lie down at home with the blinds closed.  

 Having reviewed the evidence of record, the Board finds that the duty to assist requires a more recent VA medical examination to help assess the severity of the Veteran's headaches since the December 2008 VA examination.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2011).  In this case, as the evidence suggests an increase in the severity of the headache disability since the most recent VA examination, the Board finds that another VA compensation examination is appropriate. 

The Veteran has contended that the headaches of which he complains are actually migraines; therefore, he has requested a separate rating of 30 percent under Diagnostic Code 8100, the criteria for rating migraines, in addition to the 10 percent rating currently rated under Diagnostic Code 8045, the criteria for rating disabilities resulting from traumatic brain injuries (TBI).  The Board notes that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  As such, the Board will request that the VA examiner provide an examination using the criteria for both Diagnostic Codes 8100 and 8045; however, the Veteran should be advised that a separate rating might not be possible in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for his headache disability since October 2010, the date of the last treatment record on file.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  The AMC/RO should schedule the Veteran for a VA TBI examination to determine the current level of impairment due to his service-connected headaches, related to TBI.  In evaluating the Veteran, the VA examiner also should consider the three main areas of dysfunction listed in the rating criteria under 38 C.F.R. 
§ 4.124(a) that may have resulted from the Veteran's TBI: cognitive, emotional/behavioral, and physical.  If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained in order that there may be a complete picture of the Veteran's current residuals of TBI. 

In evaluating the Veteran's headaches, the VA examiner should review the evidence, both lay and medical, to determine if the Veteran has characteristic prostrating attacks of the type associated with migraine headaches.  If such attacks are noted or if migraine headaches are diagnosed, the VA examiner should comment as to whether such migraine headaches, if noted, are a separate disability from the service-connected posttraumatic headaches.

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of an increased rating for posttraumatic headaches.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


